             Case: 4:13-cv-00800-SRC Doc. #: 17 Filed: 10/09/18 Page: 1 of 2 PageID #: 66
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF INDIANA
      I Certify that the foregoing is a
true copy of the original on file in this
court and cause.
                                                 UNITED STATES JUDICIAL PANEL
ROBERT N. TRGOVICH, CLERK                                     on
        s/JDarrah                                 MULTIDISTRICT LITIGATION
By:

Date:      October 1, 2018

             IN RE: BIOMET M2A MAGNUM HIP IMPLANT
             PRODUCTS LIABILITY LITIGATION                                                           MDL No. 2391



                                                   (SEE ATTACHED SCHEDULE)



                                                 CONDITIONAL REMAND ORDER



            The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
            proceedings in the action(s) on this conditional remand order have been completed and that remand
            to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

            IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
            its/their respective transferor court(s).

            IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
            Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
            filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
            the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
            Panel. This order does not become effective until it is filed in the office of the Clerk for the United
            States District Court for the Northern District of Indiana.

            IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
            the Northern District of Indiana with a stipulation or designation of the contents of the record to be
            remanded.



                                                                   FOR THE PANEL:


                                  Sep 19, 2018
                                                                   Jeffery N. Lüthi
                                                                   Clerk of the Panel
Case: 4:13-cv-00800-SRC Doc. #: 17 Filed: 10/09/18 Page: 2 of 2 PageID #: 67




IN RE: BIOMET M2A MAGNUM HIP IMPLANT
PRODUCTS LIABILITY LITIGATION                                             MDL No. 2391



                              SCHEDULE FOR CRO


    TRANSFEREE          TRANSFEROR
 DIST DIV. C.A.NO.    DIST DIV. C.A.NO.    CASE CAPTION
  INN 3 13−00130      FLM 2 13−00082       Laspina v. Biomet, Inc. et al
  INN 3 14−00275      FLM 3 13−01575       Price et al v. Biomet Inc et al
  INN 3 14−00649      FLS 0 14−60596       Tysenn et al v. Biomet Inc et al
  INN 3 14−01506      FLS 0 14−60852       Ryan et al v. Biomet Inc. et al
  INN 3 12−00745       MD 1 12−01436       McCoy et al v. Biomet Orthopedics LLC et al
  INN 3 13−00381      MOE 4 13−00657       Bartis v. Biomet Inc et al
  INN 3 13−00731      MOE 4 13−00800       Bayes et al v. Biomet Inc et al
  INN 3 14−01556      MOE 4 14−00751       Overall et al v. Biomet Orthopedics LLC
  INN 3 12−00614       NJ   2 12−03136     Chadwick v. Biomet Orthopedics Inc et alOpposed 9/18/18
  INN 3 13−00256      NYS 1 13−01532       Carter v. Biomet Inc et al Opposed 9/18/18
  INN 3 14−00468      NYW 1 14−00121       Collins v. Biomet Orthopedics, LLC et al
  INN 3 13−00142      OHS 1 13−00045       Meyer et al v. Biomet, Inc. et al
  INN 3 13−00200      OHS 1 13−00051       Schebor et al. v. Biomet, Inc. et al
  INN 3 14−01464      OHS 1 14−00284       Lawson et al v. Biomet Orthopedics LLC et al
  INN 3 13−00126       SC   3 13−00356     Goodwin v. Biomet Inc et al
  INN 3 14−00062      TXE 4 13−00741       Babbitt v. Biomet Inc et al
  INN 3 14−00612      TXS 4 14−00232       Richards v. Biomet Orthopedics LLC et Opposed
                                                                                     al  9/18/18

  INN 3 13−00202      TXW 1 13−00173       Mulva v. Biomet Inc et al
